Opinion issued August 16, 2016




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00923-CR
                           ———————————
                          ADAM P. PATY, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 11
                           Harris County, Texas
                       Trial Court Case No. 1921947


                         MEMORANDUM OPINION

      A jury found appellant, Adam P. Paty, guilty of the misdemeanor offense of

driving while intoxicated.1 The trial court assessed his punishment at confinement




1
      See TEX. PENAL CODE ANN. § 49.04 (Vernon Supp. 2015).
for 180 days, suspended the sentence, placed him on community supervision for

eighteen months, and assessed a fine of $1,000. In three issues, appellant contends

that the evidence is legally insufficient to support his conviction and the trial court

erred in denying his motion to suppress evidence and not submitting his requested

jury instruction.2

      We affirm.

                                    Background

      Travis Everett, a shift manager at a McDonald’s restaurant, testified that on

October 2, 2013, while he was working “overnight,” a person “pulled” a truck up to

the drive-through “order[ing] booth,” but then appeared to “dr[i]ve off.” About ten

to fifteen minutes later, Everett heard “honking” in the drive-through lane and

realized that the person had not in fact “dr[iven] off,” but had instead stopped his

truck in the drive-through lane, “impeding” the lane’s traffic. When Everett and

another McDonald’s employee went outside to investigate, they found a “[w]hite

male,” alone and asleep, “slumped over” the steering wheel of the truck. Everett and

the employee “yelled at [the driver’s] ear” and “shook his truck” in an attempt to

wake him; however, he did not “acknowledge” them. When the employee “grabbed

[the driver’s] shoulder,” he still did not respond. Everett then telephoned for

emergency assistance because he was “worried” about his and the employee’s safety.


2
      See TEX. CODE CRIM. PROC. ANN. art. 38.23 (Vernon 2005).

                                          2
After law enforcement officers arrived, “it took . . . a while [for them] to actually get

a response from [the driver].” And when the man was eventually removed from his

truck, he did not “look sober.”

      Everett further testified that the driver was the only person in the truck, “no

one else got into” the truck while Everett was watching it, the driver was not “awake”

or “alert” while he sat in the truck, and the truck was turned “on” and “in gear” as it

sat in the drive-through lane. He noted that the “[w]hite male” “drove [the truck]

into the [restaurant’s] drive-through [lane] and passed out.” However, Everett could

not, at trial, identify appellant as the driver of the truck because the driver never

“look[ed] up” at or “acknowledge[d]” Everett.

      Harris County Sheriff’s Office Deputy F. McGregor testified that he, while

working the “night shift” on October 2, 2013, was “dispatched to a medical

emergency” at the McDonald’s restaurant.              When he arrived, he saw a

“vehicle . . . sitting in the drive-through lane” and appellant, “the only [person] in

the vehicle,” sitting “behind the wheel.” McGregor’s “first step was to check to see

if anything medically was wrong with [appellant].” After speaking to an Emergency

Medical Service (“EMS”) technician, who had previously arrived at the scene,

McGregor went to speak to appellant, who was still in the truck and “sitting behind

the wheel.” According to McGregor, no one else was in the truck other than




                                           3
appellant, and he “initiate[d] contact” with appellant to fulfill his “community

caretaking” function, to see “what was wrong,” and to find out “what was going on.”

      Deputy McGregor explained that the truck had already been “turned . . . off”

by EMS by the time that he approached the driver. When he “made [initial] contact”

with appellant, he noted that appellant spoke with “slurred speech,” had “bloodshot”

eyes, “[s]melled [of] alcohol,” and “wasn’t aware of his surroundings.” Appellant

also “appeared to be intoxicated.” Inside of the truck, McGregor saw an “unopened

can of beer,” which was “cold” to the touch. Appellant “admit[ted] to consuming

alcohol” and “several beers” earlier while “at a friend’s house.” And appellant told

McGregor that “he was going home” from that friend’s house.

      When Deputy McGregor subsequently asked appellant to exit the truck, he

“noticed that [appellant] was unsteady on his feet.” After appellant refused to take

any field sobriety tests, McGregor transported him to a police station because he

believed that it was unsafe for appellant to drive. And appellant, at the station,

refused to provide a blood specimen. By the end of his investigation, McGregor had

concluded that appellant was “intoxicated.” During McGregor’s testimony, the trial

court admitted into evidence State’s Exhibit 7, a “video . . . of [appellant’s] actions”

while at the police station.

      On cross-examination, Deputy McGregor admitted that he did not actually see

appellant “driv[e]” his truck to the McDonald’s restaurant and it is “possibl[e]” that


                                           4
“somebody else could have . . . driven the vehicle there” and gotten out of “it in the

drive-through [lane].”

                              Sufficiency of Evidence

      In his first issue, appellant argues that the evidence is legally insufficient to

support his conviction because the State “failed to prove that . . . [he] operated a

motor vehicle” or “was intoxicated at the time of [the truck’s] operation.”

      We review the legal sufficiency of the evidence by considering all of the

evidence in the light most favorable to the jury’s verdict to determine whether any

“rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 318–19, 99 S. Ct. 2781, 2788–

89 (1979); Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007). Our role

is that of a due process safeguard, ensuring only the rationality of the trier of fact’s

finding of the essential elements of the offense beyond a reasonable doubt. See

Moreno v. State, 755 S.W.2d 866, 867 (Tex. Crim. App. 1988). We give deference

to the responsibility of the fact finder to fairly resolve conflicts in testimony, weigh

evidence, and draw reasonable inferences from the facts. Williams, 235 S.W.3d at

750. However, our duty requires us to “ensure that the evidence presented actually

supports a conclusion that the defendant committed” the criminal offense of which

he is accused. Id.




                                           5
      We note that in reviewing the legal sufficiency of the evidence, a court must

consider both direct and circumstantial evidence, as well as any reasonable

inferences that may be drawn from the evidence. See Clayton v. State, 235 S.W.3d
772, 778 (Tex. Crim. App. 2007). Circumstantial evidence is just as probative as

direct evidence in establishing the guilt of an actor, and a conviction for the offense

of driving while intoxicated may be supported solely by circumstantial evidence.

See Kuciemba v. State, 310 S.W.3d 460, 462 (Tex. Crim. App. 2010); Hooper v.

State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007).

      A person commits the offense of driving while intoxicated if he is intoxicated

while operating a motor vehicle in a public place. TEX. PENAL CODE ANN. § 49.04(a)

(Vernon Supp. 2015). “Intoxicated” is defined as “not having the normal use of

mental or physical faculties by reason of the introduction of alcohol.”             Id.

§ 49.01(2)(A) (Vernon 2011) (internal quotations omitted). The term “operating,”

as utilized in the Texas Penal Code, is not defined. Denton v. State, 911 S.W.2d
388, 389 (Tex. Crim. App. 1995); see id. § 49.04(a).

      In assessing the sufficiency of the evidence to prove that a defendant was

“operating a motor vehicle,” we look to the totality of the circumstances. Kirsch v.

State, 357 S.W.3d 645, 650–51 (Tex. Crim. App. 2012); Denton, 911 S.W.2d at 390.

As the Texas Court of Criminal Appeals has concluded, a person “operat[es] a motor

vehicle” when the totality of the circumstances demonstrates that “the defendant


                                          6
took action to affect the functioning of his vehicle in a manner that would enable the

vehicle’s use.” Denton, 911 S.W.2d at 390; see also Dornbusch v. State, 262 S.W.3d
432, 436 (Tex. App.—Fort Worth 2008, no pet.).

      “Under this standard, ‘operating’ a motor vehicle is interpreted very broadly.”

Smith v. State, 401 S.W.3d 915, 919 (Tex. App.—Texarkana 2013, pet. ref’d);

Dornbusch, 262 S.W.3d at 436. And because “operating a motor vehicle” is defined

“so broadly,” “any action that is more than mere preparation toward operating the

vehicle would necessarily be an ‘action to affect the functioning of [a] vehicle in a

manner that would enable the vehicle’s use.’” Dornbusch, 262 S.W.3d at 436

(alteration in original) (quoting Strong v. State, 87 S.W.3d 206, 216 (Tex. App.—

Dallas 2002, pet. ref’d)).

      While driving does involve “operat[ion]” of a motor vehicle, operation does

not necessarily involve the actual driving of a motor vehicle. Denton, 911 S.W.2d

at 389. In fact, numerous cases have upheld driving-while-intoxicated convictions,

even when the person found “operating a motor vehicle” was either asleep or

unconscious in that vehicle. See, e.g., Dornbusch, 262 S.W.3d at 436–38 (defendant

found in driver’s seat, either asleep or passed out, while car in restaurant’s parking

lot with headlights on and engine running); Freeman v. State, 69 S.W.3d 374, 375–

76 (Tex. App.—Dallas 2002, no pet.) (defendant found asleep in car “with its right

front tire against a curb, its motor running, the gear in the ‘drive’ position, and its


                                          7
lights on”); Hearne v. State, 80 S.W.3d 677, 679–80 (Tex. App.—Houston [1st

Dist.] 2002, no pet.) (defendant found asleep in driver’s seat with truck engine

running). Thus, in order to “operat[e] a motor vehicle,” one need not drive or even

move it. Smith, 401 S.W.3d at 919–20.

      Appellant specifically argues that the evidence does not establish that he was

“operating a motor vehicle” because Deputy McGregor, “[t]he only person who was

able to identify [him as the person] behind the wheel” of the truck, “did not arrive

until after the truck was in park and turned off” and Everett, “the first person to view

the truck in the drive-through [lane],” could not “identify” him as the truck’s driver.

      Here, Everett testified that while he was working “overnight” at a McDonald’s

restaurant, he found a truck stopped in and “impeding” the restaurant’s drive-through

lane. Everett and another employee saw a “[w]hite male” alone and asleep “slumped

over” the steering wheel of the truck. They “yelled at [the driver’s] ear,” “shook

[the] truck,” and “grabbed [the driver’s] shoulder” in an attempt to wake him.

However, the driver was unresponsive.

      Everett explained that the driver was the only person in the truck, “no one else

got into” the truck while Everett was watching it, and the truck was turned “on” and

“in gear” as it sat in the drive-through lane. According to Everett, the “[w]hite male”

in the truck “drove [it] into the [McDonald’s] drive-through [lane] and passed out.”




                                           8
      Deputy McGregor testified that when he arrived at the restaurant, he saw a

“vehicle . . . sitting in the drive-through lane” and appellant “sitting behind the

wheel of th[at] vehicle.” When McGregor initially spoke with appellant, he was still

in the truck, “sitting behind the wheel of the vehicle.” And appellant told McGregor

that “he was going home” from a friend’s house. McGregor explained that the truck

had been “turned . . . off” by EMS, who had arrived at the restaurant before

McGregor.

      Such direct and circumstantial evidence, and any reasonable inferences that

may be drawn from it, is sufficient to establish that appellant “operat[ed]” the truck

in which he was found stopped in the McDonald’s drive-through lane. See Clayton,
235 S.W.3d at 778. And it was not necessary for Deputy McGregor to specifically

testify that he saw appellant “driving” or “manipulat[ing] the controls of the truck.”

Nor was it necessary for him to testify that the truck was turned on or “in gear” when

he arrived at the scene.3 Cf. Stephenson v. State, No. 14-13-00303-CR, 2014 WL
3051229, at *3 (Tex. App.—Houston [14th Dist.] July 3, 2014, pet. ref’d) (mem.

op., not designated for publication) (“[C]ircumstantial evidence placing a defendant

on the driver’s side of a vehicle . . . [is] sufficient to prove that the defendant


3
      In his brief, appellant makes a passing reference to the fact that Deputy McGregor
      did not see appellant’s truck “on the actual roadway.” However, “a parking lot at a
      public place,” like a restaurant, “is not legally different [from] a roadway” in regard
      to the criminal offense of driving while intoxicated. See Dornbusch v. State, 262
S.W.3d 432, 437–38 (Tex. App.—Fort Worth 2008, no pet.).

                                             9
operated the vehicle.”); Marroquin v. State, No. 08-12-00316-CR, 2014 WL
1274136, at *2–3 (Tex. App.—El Paso Mar. 28, 2014, pet. ref’d) (not designated for

publication) (rejecting defendant’s argument “State failed to prove he was operating

a motor vehicle” where law enforcement officer “did not observe him driving, the

truck’s engine was not running, [and] the truck was disabled for some unknown

period of time”); Dangerfield v. State, No. 06-09-00185-CR, 2010 WL 3023424, at

*8 (Tex. App.—Texarkana Aug. 4, 2010, no pet.) (mem. op., not designated for

publication) (evidence sufficient to establish defendant “operated” car where

“eyewitness” “saw a motor vehicle go up the guardrail and hit the pillar” and law

enforcement officer, arriving at scene, found defendant in driver’s seat).

      Appellant further asserts that the State “failed to offer any evidence of a

temporal link between . . . [the] operation [of the truck] by [him] and his intoxication

[that was] discovered after Deputy McGregor arrived” at the scene. And “[i]t

is . . . not possible to rule out that [he] became intoxicated after arriving behind the

driver’s wheel of the truck parked in the McDonald’s parking lot.” In other words,

appellant does not challenge the State’s evidence that he was intoxicated at the time

he interacted with McGregor; rather, he argues that there is no evidence that he was

intoxicated while he “operat[ed]” the truck.

      To support a finding that a defendant was intoxicated while operating a motor

vehicle, there must be a “temporal link” between the defendant’s intoxication and


                                          10
his driving. Kuciemba, 310 S.W.3d at 462; McCann v. State, 433 S.W.3d 642, 649

(Tex. App.—Houston [1st Dist.] 2014, no pet.). Such a finding can be supported by

direct or circumstantial evidence. Kuciemba, 310 S.W.3d at 462 (conviction can be

supported “solely by circumstantial evidence”); McCann, 433 S.W.3d at 649.

      Appellant admitted that he had “consum[ed] alcohol” and “several beers” “at

a friend’s house” and was “going home” from that friend’s house when he

encountered Deputy McGregor in the McDonald’s drive-through lane. See McCann,
433 S.W.3d at 649–50 (evidence sufficient to establish “temporal link” where

defendant “told police officers that he had been drinking with a family member

before he left the house to drive back to his hotel”); see also Gay v. State, No. 04-

14-00070-CR, 2015 WL 794493, at *2–3 (Tex. App.—San Antonio Feb. 25, 2015,

no pet.) (mem. op., not designated for publication) (evidence of “temporal link”

sufficient where defendant admitted “he drank earlier that evening”); King v. State,

No. 05-13-00178-CR, 2014 WL 2807993, at *7 (Tex. App.—Dallas June 18, 2014,

no pet.) (mem. op., not designated for publication) (“King admitted that he had been

drinking beer that evening.”).

      The evidence also establishes that a “[w]hite male” “drove [his truck] into the

[McDonald’s] drive-through [lane] and passed out.” About ten or fifteen minutes

after that “[w]hite male” stopped his truck in the restaurant’s drive-through lane, two

employees found him alone and asleep, or “passed out,” inside of the truck, which


                                          11
was “impeding” the drive-through lane’s traffic. They “yelled” at the man, “grabbed

his shoulder,” and “shook his truck” in attempt to wake him. However, even after

EMS personnel and law enforcement officers arrived, “it took . . . a while to actually

get a response from [the driver].” Cf. King, 2014 WL 2807993, at *7 (evidence

sufficient to establish “temporal link” where defendant, who admitted to drinking

beer, “remained asleep or passed out at least as long as it took [a gas station]

employee to report his presence to the police, and for [an] [o]fficer . . . to arrive at

the scene”).

      Deputy McGregor, who subsequently arrived at the restaurant, saw appellant

sitting in the driver’s seat of the truck, which sat in the drive-through lane. When

McGregor “made [initial] contact” with appellant, he noted that appellant had

“slurred speech” and “bloodshot” eyes, “[s]melled [of] alcohol,” “wasn’t aware of

his surroundings,” and was “unsteady on his feet.” Cf. Kuciemba, 310 S.W.3d at

462–63 (noting person’s presence in driver’s seat supported inference collision

occurred short time before and “[b]eing intoxicated at the scene” of collision

constituted circumstantial evidence defendant’s intoxication caused collision).

McGregor further testified that appellant “appeared to be intoxicated” and had an

“unopened can of beer,” which was still “cold,” in his truck. Cf. Marroquin, 2014
WL 1274136, at *2–3 (evidence of “temporal link” sufficient where officer found

“two large cans of beer [in truck]—one empty and the other half-full and cold to the


                                          12
touch”). Appellant also refused to complete any field sobriety tests and refused to

provide a blood specimen to law enforcement officers after being taken to the police

station.   See Bartlett v. State, 270 S.W.3d 147, 153 (Tex. Crim. App. 2008)

(defendant’s refusal to submit to “breath test” “tends to show a consciousness of

guilt”); see also Derrick v. State, No. 05-14-00802-CR, 2015 WL 2195185, at *3

(Tex. App.—Dallas May 8, 2015, no pet.) (mem. op., not designated for publication)

(individual’s refusal to submit to “breath test can support the inference that he

believed he would fail the test because he thought he was intoxicated”).

       Although appellant complains that Deputy McGregor “did not know how long

EMS [personnel] had been on the scene prior to his arrival” and “the record does not

offer any guidance as to when [he] operated the vehicle or the amount of time that

passed before . . . McGregor removed him from his truck,” it is not necessary for the

State to prove the exact time during which a defendant was “operating a motor

vehicle” in order to prove that he drove while intoxicated. See Marroquin, 2014 WL
1274136, at *2 (noting “State was not required to establish” “how recently the truck

was driven or how much time elapsed between the truck coming to rest and [law

enforcement officer]’s arrival”); Warren v. State, 377 S.W.3d 9, 14 (Tex. App.—

Houston [14th Dist.] 2011, pet. ref’d) (“[e]ven without knowing the time span

between when the accident occurred and when [the law enforcement officer]

arrived,” evidence “sufficient to support a finding by the jury that [defendant] was


                                         13
intoxicated while he was driving”); see also Kuciemba, 310 S.W.3d at 462 (quoting

Nebraska Supreme Court and stating, “[T]here is no direct evidence establishing the

amount of time which elapsed between [the defendant’s] . . . last act of driving and

[the deputy’s] . . . arrival at the scene. . . . [W]e do not regard such evidence as

essential . . . .” (internal quotations omitted))

       Viewing all of the evidence and the inferences therefrom in the light most

favorable to the jury’s verdict, we hold that the evidence is legally sufficient to

support appellant’s conviction of the offense of driving while intoxicated.

       We overrule appellant’s first issue.

                               Suppression of Evidence

       In his second issue, appellant argues that the trial court erred in denying his

motion to suppress evidence because Deputy McGregor “lacked reasonable

suspicion to seize” appellant and “all [physical] evidence resulting from [his seizure]

should have been suppressed.” In response, the State asserts that appellant did not

preserve this issue for appeal.

       To preserve a complaint for appellate review, the record must show that the

complaining party made a timely and specific request, objection, or motion stating

the specific grounds for the ruling desired. TEX. R. APP. P. 33.1(a)(1); Garza v. State,

126 S.W.3d 79, 81–82 (Tex. Crim. App. 2004). Further, the trial court must have

ruled on the request, objection, or motion, either expressly or implicitly, or refused


                                            14
to rule and the complaining party must have objected to the refusal. TEX. R. APP. P.

33.1(a)(2); Garza, 126 S.W.3d at 81–82. There are two main purposes behind

requiring a timely and specific objection: (1) to inform the trial court of the basis of

the objection and give it the chance to make a ruling on it and (2) to give opposing

counsel the opportunity to respond to the complaint. Resendez v. State, 306 S.W.3d
308, 312 (Tex. Crim. App. 2009); Garza, 126 S.W.3d at 82. To preserve error, a

party “must be specific enough so as to ‘let the trial [court] know what he wants,

why he thinks himself entitled to it, and do so clearly enough for the [court] to

understand him at a time when the trial court is in a proper position to do something

about it.’” Resendez, 306 S.W.3d at 312–13 (quoting Lankston v. State, 827 S.W.2d
907, 909 (Tex. Crim. App. 1992)). A reviewing court will not consider errors, even

those of constitutional magnitude, that were not called to the trial court’s attention.

Broxton v. State, 909 S.W.2d 912, 918 (Tex. Crim. App. 1995); Rothstein v. State,

267 S.W.3d 366, 373 (Tex. App.—Houston [14th Dist.] 2008, pet. ref’d). A party

also fails to preserve error when the contention urged on appeal does not comport

with the specific complaint made in the trial court. See Lovill v. State, 319 S.W.3d
687, 691–92 (Tex. Crim. App. 2009); Rothstein, 267 S.W.3d at 373.

      Further, we consider the context of the complaint to determine if the party

preserved error. Resendez, 306 S.W.3d at 313. If the correct ground for exclusion

was obvious to the trial court and opposing counsel, waiver will not result from a


                                          15
general or imprecise objection. Zillender v. State, 557 S.W.2d 515, 517 (Tex. Crim.

App. 1977). However, if the context shows that a party failed to effectively

communicate his argument, then the error is deemed waived on appeal. Lankston,
827 S.W.2d at 909.

      Here, appellant, before trial, filed a generic motion to suppress “physical

evidence” “seized from [him] on the date of his arrest by law enforcement officers”

on the ground that it was purportedly “taken in direct violation” of the United States

and Texas Constitutions. See U.S. CONST. amends. IV, XIV; TEX. CONST. art. I, § 9;

Wade v. State, 164 S.W.3d 788, 792 (Tex. App.—Houston [14th Dist.] 2005, no pet.)

(characterizing defendant’s suppression-motion as “a generic form motion” where it

sought to suppress and exclude “[a]ny items seized as a result of [the defendant’s]

arrest; and any other item or information obtained as the result of the arrest and/or

search of [the defendant]” (internal quotations omitted)). The trial court did not hold

a pretrial hearing on appellant’s suppression-motion, but rather informed the parties

that it would “carry[] [the motion] with the trial.”

      When a trial court does not hold a pretrial hearing on a motion to suppress

evidence, the defendant must then timely object to that evidence at trial to preserve

error; in other words, the mere filing of the suppression-motion is not sufficient.

Calloway v. State, 743 S.W.2d 645, 649–50 (Tex. Crim. App. 1988); Ross v. State,

678 S.W.2d 491, 493 (Tex. Crim. App. 1984); see also Coleman v. State, 113 S.W.3d
16
496, 499–500 (Tex. App.—Houston [1st Dist.] 2003) (filing of suppression-motion

alone does not preserve any error in admission of evidence sought to be suppressed),

aff’d on other grounds, 145 S.W.3d 649 (Tex. Crim. App. 2004).

      At trial, appellant made a single objection referencing his motion to suppress,

and he did so in response to the following testimony of Deputy McGregor:

      [State]:                  When you got there on the scene, what was
                                your first [step] when you went to talk to
                                EMS?

      [McGregor]:               My first step was to check to see if anything
                                medically was wrong with the driver.

      [State]:                  Okay. After your interview with EMS was
                                there a medical issue that you were aware of.

      [McGregor]:               Not that I was aware of.

      [State]:                  What was your next action after your
                                interview with EMS?

      [McGregor]:               To speak with the driver.

      [State]:                  Okay. What happened next?

      [McGregor]:               I spoke with the driver and had a strong smell
                                of alcohol --

      [Defense counsel]:        Objection, Your Honor. Again, this goes to
                                the crux of our Motion to Suppress with
                                regard to probable cause. There’s been no
                                driving facts.

      The Court:                Overruled.



                                         17
      It is unclear from both his objection at trial, and his generic motion to

suppress, what “physical evidence” appellant actually sought to have the trial court

suppress.4 Further, neither appellant’s suppression-motion, nor his objection at trial,

effectively communicated to the trial court his argument regarding the suppression

of evidence. See Swain v. State, 181 S.W.3d 359, 365 (Tex. Crim. App. 2005)

(“[Defendant]’s global statements in his pretrial motion to suppress were not

sufficiently specific to preserve the arguments he now makes on appeal.”); Resendez,
306 S.W.3d at 313 (error not preserved unless defendant’s objection “specific

enough so as to ‘let the trial [court] know what he wants, why he thinks himself

entitled to it, and do so clearly enough for the [court] to understand him at a time

when the trial court is in a proper position to do something about it’” (quoting

Lankston, 827 S.W.2d at 909)); Rothstein, 267 S.W.3d at 373–74) (defendant’s

“generic motion to suppress was not specific enough to preserve [his] argument for

appellate review”). And, neither appellant’s motion nor his objection at trial brought


4
      To the extent that appellant sought to suppress evidence at trial, we note that State’s
      Exhibit 7, a “video . . . of his actions” at the police station, was not referenced by
      appellant in his suppression-motion. Thus, appellant has waived any complaint
      regarding this exhibit because he, at trial, only objected to its admission on the basis
      of “improper predicate” and did not assert either his lack-of-reasonable-suspicion
      argument or community-caretaking argument, which he now attempts to advance
      on appeal. See Lovill v. State, 319 S.W.3d 687, 691–92 (Tex. Crim. App. 2009)
      (complaint not preserved for appellate review if legal basis of appellate complaint
      varies from complaint raised at trial). Further, although appellant, in his reply brief,
      notes that after the trial court admitted State’s Exhibit 7 into evidence, his trial
      counsel inexplicably and unprompted stated, “[o]ver defense objection as to
      probable cause,” this was also not sufficient to preserve error.
                                             18
to the trial court’s attention the issues that he now raises on appeal, i.e., that “Deputy

McGregor lacked reasonable suspicion at the time his seized [appellant] and ordered

him to step out [of the truck]” and the State “cannot invoke” the “community-

caretaking exception to the Fourth Amendment.” (Internal quotations omitted.) See

Lovill, 319 S.W.3d at 691–92 (error not preserved when contention urged on appeal

does not comport with specific complaint made in trial court); see also Johnson v.

State, 263 S.W.3d 287, 290 (Tex. App.—Houston [1st Dist.] 2007, pet. dism’d)

(“generic motion to suppress did not adequately preserve the error,” especially where

it did not “bring to the trial court’s attention the issue raised on appeal”); Rothstein,
267 S.W.3d at 373–74 (error not preserved where “[defendant]’s generic motion to

suppress was not specific” and “argument on appeal d[id] not comport with any

objection raised in the motion . . . or at the suppression hearing”).

      Additionally, to the extent that appellant asserts that his motion for directed

verdict, advanced after the State rested its case-in-chief, preserved his complaint that

the trial court should have suppressed all “physical evidence” “seized from [him],”

we note that in order for such error to be preserved on appeal, the record must show

that appellant made a timely request, objection, or motion and obtain a

corresponding ruling by the trial court. TEX. R. APP. P. 33.1(a); Nelson v. State, 626
S.W.2d 535, 536 (Tex. Crim. App. [Panel Op.] 1981). And a motion to suppress is

untimely if it is never presented to, or ruled upon by, the trial court before trial and


                                           19
is later made orally after the State rests its case-in-chief. See Sims v. State, 833
S.W.2d 281, 284 (Tex. App.—Houston [14th Dist.] 1992, pet. ref’d); see also

Nelson, 626 S.W.2d at 536 (even if defendant secured ruling on motion to suppress

evidence obtained by illegal search and seizure, it would have been untimely because

motion first presented after State rested its case). Moreover, we have previously

held that a motion to suppress that is included “as an argument in favor of a motion

for directed verdict,” after the State has rested its case-in-chief, is untimely and does

not preserve any error for appellate review. See Connor v. State, No. 01-12-000971-

CR, 2014 WL 3107619, at *2–3 (Tex. App.—Houston [1st Dist.] July 8, 2014, no

pet.) (mem. op., not designated for publication).

      Finally, in support of his argument that he has preserved his suppression-issue

for our review, appellant relies on Garza v. State, 126 S.W.3d 79 (Tex. Crim. App.

2004). Appellant’s reliance is misplaced. Although it is undisputed here, as it was

in Garza, the trial court did not hold a pretrial hearing on appellant’s motion to

suppress and instead directed that the motion would be “carr[ied]” with trial, the trial

court in Garza further instructed the defendant to “wait until all the evidence was

presented before . . . obtain[ing] any ruling from the [court]” on his motion. 126
S.W.3d at 84. In other words, the trial court, in Garza, made “clear that any

additional   attempt    by   [the   defendant]    to   object   or   obtain   a   ruling

during . . . testimony . . . would have been futile, because the [court] had already told


                                           20
[the defendant] that [it] would not rule on the motion until the jury had heard the

evidence.” Id. at 84–85. Here, in contrast, there is nothing in the record that

indicates that the trial court gave a similar instruction to appellant, thereby

alleviating him of his burden to object to the evidence at trial in order to preserve

error for appellate review. See Sample v. State, 405 S.W.3d 295, 300–01 (Tex.

App.—Fort Worth 2013, pet. ref’d) (defendant did not preserve error where he “did

not file a pretrial motion to suppress,” “he did not object before or during the

[S]tate’s case-in-chief,” and “nothing in the record” indicated Garza exception

applied); Mitchell v. State, Nos. 14-08-00557-CR, 14-08-00558-CR, 2009 WL
2568330, at *2 (Tex. App.—Houston [14th Dist.] Aug. 20, 2009, no pet.) (mem. op.,

not designated for publication) (defendant waived complaint “by not objecting or

urging his motion to suppress when the State offered the . . . testimony” because

“[t]he trial judge made no pretrial comments suggesting that the objection

requirement was excused”).

      Accordingly, we hold that appellant has not preserved his suppression-issue

for our review. See Ford v. State, 305 S.W.3d 530, 532 (Tex. Crim. App. 2009)

(appellate court should not address merits of issues not preserved for appeal).

                                 Jury Charge Error

      In his third issue, appellant argues that the trial court erred in not submitting

his requested jury instruction because the instruction that the trial court actually gave


                                           21
to the jury was “incomplete” and “erroneous.”5 See TEX. CODE CRIM. PROC. ANN.

art. 38.23 (Vernon 2005).

       Article 38.23 provides:

       No evidence obtained by an officer or other person in violation of any
       provisions of the Constitution or laws of the State of Texas, or of the
       Constitution or laws of the United States of America, shall be admitted
       in evidence against the accused on the trial of any criminal case.

       In any case where the legal evidence raises an issue hereunder, the jury
       shall be instructed that if it believes, or has a reasonable doubt, that the
       evidence was obtained in violation of the provisions of this Article, then
       and in such event, the jury shall disregard any such evidence so
       obtained.

Id. art. 38.23(a). Here, the trial court, in its charge to the jury, included that following

instruction:

       You are instructed that under our law no evidence obtained or derived
       by an officer or other person as a result of an unlawful stop or arrest
       shall be admissible in evidence against such accused.

       An officer is permitted, however, to make a temporary investigative
       detention of a motorist if the officer has a reasonable suspicion that
       some activity out of the ordinary is or has occurred, that the person
       detained is connected with such activity, and that there is some
       indication that the activity is related to crime or a criminal offense.

       A peace officer may make a temporary investigative detention of a
       person if the officer has a reasonable suspicion that some activity out
       of the ordinary is or has occurred, that the person detained is connected

5
       We do not express any opinion on whether appellant was actually entitled to an
       article 38.23 instruction. See Madden v. State, 242 S.W.3d 504, 509–10 (Tex. Crim.
       App. 2007) (listing “requirements that a defendant must meet before he is entitled
       to the submission of a jury instruction under [a]rticle 38.23(a)”); see also TEX. R.
       APP. P. 47.1.
                                            22
      with such activity, and that there is some indication that the activity is
      related to crime or a criminal offense.

      Now, therefore, before you consider the testimony of [Deputy]
      McGregor, concerning his observation of the defendant after his
      detention, you must first find beyond a reasonable doubt that the officer
      had such reasonable suspicion, and if you do not so find beyond a
      reasonable doubt you will disregard such testimony.

      Appellant specifically asserts that the trial court’s jury instruction incorrectly

defined “reasonable suspicion,” failed to “explain in the application paragraph that

reasonable suspicion must be present at the ‘time of [appellant’s] detention,’” and

did not “instruct the jury that, if it did not find reasonable suspicion for [appellant’s]

detention, it [should] return a verdict of not guilty.”

      Even were we to presume that appellant is correct and the trial court’s

instruction was erroneous, we must still determine whether appellant was harmed by

its inclusion in the jury charge. See Reeves v. State, 420 S.W.3d 812, 816 (Tex.

Crim. App. 2013) (“Not all jury-charge errors require reversal.”); Barrios v. State,

283 S.W.3d 348, 350 (Tex. Crim. App. 2009) (after “determin[ing] whether there is

error in the charge,” court must then determine harm); see also Vogel v. State, No.

PD-0873-13, 2014 WL 5394605, at *2 (Tex. Crim. App. Sept. 17, 2014) (“[W]e find

no error in the court of appeals’ approach in assuming without deciding error and

resolving [the defendant’s] case solely on harm.”).

      The level of harm necessary for reversal depends on whether a defendant

timely and specifically objected to the trial court’s instructions to the jury. See
                                           23
Reeves, 420 S.W.3d at 816; Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App.

1984). If the defendant did not, then we will reverse the trial court’s judgment only

if the error was so egregious and created such harm that the defendant did not have

a fair and impartial trial. See Reeves, 420 S.W.3d at 816; Almanza, 686 S.W.2d at

171. However, if the defendant did properly object, then reversal is required if there

was “some harm” to the defendant. Reeves, 420 S.W.3d at 816 (internal quotations

omitted); Almanza, 686 S.W.2d at 171; see also TEX. CODE CRIM. PROC. ANN. art.

36.19 (Vernon 2006).

      Appellant argues that he must only show “some harm,” rather than egregious

harm, because he, at the charge conference, “requested” an article 38.23 instruction,

“objected” to the trial court’s proposed article 38.23 instruction, and “submitted” a

“proposed” article 38.23 instruction to the trial court. In response, the State asserts

that appellant’s “complaint [on appeal] does not comport with his trial complaint,”

and therefore, we “should only reverse if [we] find [that] appellant . . . suffered

egregious error.”

      During the trial court’s charge conference, the following exchange occurred:

      [Defense counsel]:         We need a 38.23.

      The Court:                 . . . All right. So tell me what is your
                                 proposed charge?

      [Defense counsel]:         We want a proposed charge on the probable
                                 cause for the arrest that would state, If you


                                          24
                          have a reasonable doubt thereof, then you
                          will not consider any evidence after.

The Court:                Okay. I’ll give you that.

(Discussion off the record.)

(Recess.)

The Court:                Okay. Has everyone had a chance to look at
                          the charge and are there any objections?

[Defense counsel]:        Judge, the reasonable suspicion on the 38.23,
                          there’s another one in the charge bank that
                          provides that if the officer does not observe
                          the law violation, then you are not to consider
                          any evidence post arrest.

The Court:                I don’t have anything like that and I looked at
                          all of them. You can handwrite one in and
                          submit it for the record, but I’m inclined to
                          give what’s in our bank.

[Defense counsel]:        Well, I used it just a few months ago in Court
                          -- I don’t remember. We pulled it up. It had
                          a specific instruction that said, If you so find
                          that -- that -- or have reasonable doubt that a
                          law violation occurred, then you will say that
                          there was no probable cause and you will
                          acquit the Defendant.

The Court:                I just don’t have that. I don’t have anything
                          like that in here.

....

[Defense counsel]:        It’s [an] instruction in regard to probable
                          cause for arrest, Your Honor.



                                   25
The Court:                I just think anything that specific would be
                          improper. This is the one I’m inclined to use.

[Defense counsel]:        May I read one into the record?

The Court:                Sure.

(Discussion off the record.)

The Court:                What does the one you have in mind have that
                          these don’t?

[Defense counsel]:        I think it just followed up after the third
                          paragraph; and it says, You would -- You
                          would disregard any testimony in the
                          evidence and find the Defendant not guilty.
                          And it’s like if there’s no probable cause at
                          that point; and then follow-up sentence was,
                          In this event you will say -- you will not
                          consider any other evidence for any purposes
                          and find the Defendant not guilty.

The Court:                Well, this says you will disregard such
                          testimony in evidence.

[Defense counsel]:        And find the Defendant not guilty because
                          there’s no basis to go forward after that
                          because there’s not been a law violation to
                          establish probable cause for the arrest.

....

The Court:                I don’t think there’s any one that has -- they
                          all -- I mean, there’s a bunch of fact-specific
                          ones and they’re all identical. I don’t think
                          there’s anything that has that language. I’m
                          going to submit it as it is. And you can --
                          your request is noted in the record and it’s
                          preserved, but I’m inclined to submit it to the
                          jury as is.
                                  26
      [Defense counsel]:           Judge, I object to that. That does not place
                                   the proper burden on the State with regard
                                   to . . . what the facts were that were adduced
                                   at trial. I would argue that the Court is well
                                   aware there has not been sufficient probable
                                   cause to arrest because he didn’t perform any
                                   tests; and so therefore, this second charge
                                   would be the proper charge that would say,
                                   That if you consider the testimony and if you
                                   have reasonable suspicion regarding to
                                   whether or not there’s any criminal activity
                                   or you don’t find that beyond a reasonable
                                   doubt, then you must disregard the evidence
                                   and stop at that point and find the Defendant
                                   not guilty. That’s specifically on point.

      The Court:                   Well, I’m sorry your request is denied. We’re
                                   going to submit the one as proposed. Let’s
                                   bring the jury in.

      [Defense counsel]:           Then I want to submit this -- this charge as
                                   drafted as defense proposed jury charge in
                                   lieu of 38.23 that is contained therein.

      The Court:                   Okay. Just mark that Defense 2 for appellate
                                   purposes.

Appellant then submitted to the trial court his “proposed” article 38.23 instruction,

which contained the language that appellant asserts should have been included in the

trial court’s article 38.23 jury instruction.

      We hold that appellant preserved error, and therefore, reversal is required if

we conclude that the error resulted in “some harm” to appellant’s rights. See

Oursbourn v. State, 259 S.W.3d 159, 174 (Tex. Crim. App. 2008) (defendant must


                                            27
present proposed jury instruction or object to lack of one to preserve error); see also

Gonazales v. State, No. 05-09-01296-CR, 2011 WL 5119440, at *3 (Tex. App.—

Dallas Oct. 28, 2011, pet. ref’d) (not designated for publication) (determining

defendant preserved error by “requesting an article 38.23 instruction” and “objecting

to the refusal to include an instruction in the charge”).

      Although the “some harm” standard is a lower threshold, it nonetheless

requires a reviewing court to determine actual, rather than mere theoretical, harm.

Reeves, 420 S.W.3d at 816. To determine harm, we weigh the following factors:

(1) the jury charge as a whole; (2) the arguments of counsel; (3) the entirety of the

evidence; and (4) any other relevant factors present in the record. Id.; Almanza, 686
S.W.2d at 171.     Neither party bears the burden on appeal to prove harm or

harmlessness. Reeves, 420 S.W.3d at 816.

      Appellant argues that he “suffered harm” because the trial court’s erroneous

jury instruction allowed “the jury to review all the evidence obtained after Deputy

McGregor approached [appellant],” and “[w]ithout the evidence following

[his] . . . illegal detention,” the State “could not have met its burden of proof.”

According to appellant, “[t]he evidence of slurred speech, red eyes, an unopened

beer can, unsteadiness, and the odor of alcohol,” and the video of appellant at the

police station, should not have been considered by the jury due to appellant’s “illegal

detention.”


                                           28
       Interactions between law enforcement officers and citizens are often

characterized as consensual encounters, investigative detentions, or arrests. State v.

Woodard, 341 S.W.3d 404, 410–11 (Tex. Crim. App. 2011). Arrests require either

a warrant or probable cause, while investigative detentions constitute only brief

seizures that are less intrusive than arrests and only require reasonable suspicion.

Derichsweiler v. State, 348 S.W.3d 906, 914–17 (Tex. Crim. App. 2011); Amador

v. State, 275 S.W.3d 872, 878 (Tex. Crim. App. 2009). Consensual encounters,

notably, do not trigger Fourth Amendment protections. Woodard, 341 S.W.3d at

411.

       Courts must look to the totality of the circumstances to determine whether an

interaction between a citizen and a law enforcement officer is a consensual encounter

or a seizure that implicates Fourth Amendment rights. Id. There is no “bright-line

rule” governing when an encounter is consensual and when it is a seizure implicating

Fourth Amendment rights. Id. And the primary question in determining whether an

interaction between a law enforcement officer and a citizen is consensual or a seizure

implicating Fourth Amendment protections is “whether a reasonable person in the

defendant’s shoes would have felt free to ignore the request or terminate the

interaction.” Id.; see also Florida v. Bostick, 501 U.S. 429, 434, 111 S. Ct. 2382,

2386 (1991).




                                         29
      The law enforcement officer’s behavior is especially important to this

determination. Woodard, 341 S.W.3d at 411. Circumstances that can indicate a

seizure include “the threatening presence of several officers, the display of a weapon

by an officer, some physical touching of the person of the citizen, or the use of

language or tone of voice indicating that compliance with the officer’s request might

be compelled.” U.S. v. Mendenhall, 446 U.S. 544, 554, 100 S. Ct. 1870, 1877

(1980). When an interaction starts out as a consensual encounter, physical force or

a show of authority by the officer generally indicates that the interaction has

escalated into a seizure. Woodard, 341 S.W.3d at 411.

      Here, Deputy McGregor testified that when he arrived at the McDonald’s

restaurant, and prior to having had any contact with appellant, he saw a

“vehicle . . . sitting in the [restaurant’s] drive-through lane,” blocking the flow of

traffic. Appellant was “the only [person] in the vehicle,” and he was sitting “behind

the wheel.” According to McGregor, he proceeded to park his patrol car “adjacent”

to appellant’s truck, but there is no evidence in the record to indicate that he blocked

appellant’s truck with the patrol car or used the patrol car’s emergency lights.

Cf. Franks v. State, 241 S.W.3d 135, 142 (Tex. App.—Austin 2007, pet. ref’d)

(“initial interaction” between law enforcement officer and defendant, “after [officer]

approached the car, was an encounter” where “nothing in the record suggest[ed] that

the position of his [patrol] vehicle blocked [the defendant’s car] or prevented [her]


                                          30
from leaving” and defendant did not “allege that the patrol car’s siren was

activated”).

      Deputy McGregor further testified that when he arrived at the scene, his “first

step was to check to see if anything medically was wrong with the driver.” After

speaking with EMS personnel, McGregor then went “to [s]peak with [appellant].”

McGregor explained that he “initiate[d] contact” with appellant to fulfill his

“community caretaking” function, to see “what was wrong,” and to find out “what

was going on.”     He explained that because he was “dispatched to a medical

emergency,” he “need[ed] to find out what was going on so [that he could] notify

EMS” in case they had “missed” anything.

      According to Deputy McGregor, his “first step,” when he “made [initial]

contact” with appellant, was “[t]o ask him what was going on, to gauge his

awareness of the situation.” It was during this initial contact that McGregor noticed

that appellant had “slurred speech,” “bloodshot” eyes, and a lack of “aware[ness] of

his surroundings.” At this time, McGregor also noted that appellant “[s]melled of

alcohol” and had an “unopened can of [cold] beer” in his truck. Cf. Zalman v. State,

No. 13-13-00471-CR, 2015 WL 512914, at *6 (Tex. App.—Corpus Christi Feb. 5,

2015, pet. ref’d) (mem. op., not designated for publication) (interaction between law

enforcement officers and defendant was “a consensual encounter” where officers

“approached the car,” “asked [defendant] a question,” defendant “responded,” and


                                         31
officers “observed that [defendant]’s eyes were red, glassy, and bloodshot,

and . . . [he] gave off a strong odor of alcohol”).

      Notably, “a seizure does not occur simply because a police officer approaches

an individual and asks a few questions.” Bostick, 501 U.S. at 434, 111 S. Ct. at 2386;

see also Woodard, 341 S.W.3d at 413 (“A ‘stop’ to make an inquiry, on its own,

does not show a seizure.”); State v. Castleberry, 332 S.W.3d 460, 466 (Tex. Crim.

App. 2011) (law enforcement officer “just as free as anyone to stop and question a

fellow citizen”). And nothing in the record shows that Deputy McGregor, the only

law enforcement officer at the scene, displayed any weapons during his initial

interaction with appellant or used force when he spoke to appellant. See Mendenhall,
446 U.S. at 554, 100 S. Ct. 1877; cf. Lewis v. State, 412 S.W.3d 794, 800 (Tex.

App.—Amarillo 2013, no pet.) (“The encounter between [a law enforcement officer]

and [the defendant] was consensual. [The officer] did not display any weapons or

use any force to obtain [the defendant]’s compliance.”). Accordingly, we hold that

at the time McGregor observed appellant’s “slurred speech,” “bloodshot” eyes, lack

of “aware[ness] of his surroundings,” and odor of alcohol, and that he had an

“unopened can of [cold] beer” in his truck, McGregor’s interaction with appellant

was a consensual encounter, not a detention.

      We need not go further and determine whether any interactions between

Deputy McGregor and appellant, beyond this point, constitute a detention. The


                                           32
evidence elicited by the State from Deputy McGregor about his arrival at the scene

and his initial contact with appellant, coupled with Everett’s testimony at trial, is

sufficient to establish the offense of driving while intoxicated. In other words,

contrary to appellant’s assertion, the State, to establish appellant’s guilt, did not

solely rely on evidence that arose after McGregor’s detention of appellant.

      Accordingly, we hold that appellant was not harmed by error, if any, in the

trial court’s article 38.23 jury instruction. See Malone v. State, 163 S.W.3d 785,

799–800, 802–03 (Tex. App.—Texarkana 2005, pet. ref’d) (error harmless where

evidence “seized” “did not contribute to [defendant’s] conviction”); cf. Gonzales v.

State, No. 05-09-01296-CR, 2011 WL 5119440, at *4 (Tex. App.—Dallas Oct. 28,

2011, pet. ref’d) (not designated for publication) (defendant showed “some harm”

where “State’s evidence [solely] came from information obtained by the police as a

result of a traffic stop”); Vrba v. State, 69 S.W.3d 713, 719 (Tex. App.—Waco 2002,

no pet.) (defendant suffered “some harm” from omission of article 38.23 instruction

because “record contains no evidence of [his] guilt independent of that obtained as

a result of the stop” (internal quotations omitted)).

      We overrule appellant’s third issue.




                                          33
                                   Conclusion

      We affirm the judgment of the trial court.




                                                Terry Jennings
                                                Justice

Panel consists of Justices Jennings, Higley, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           34